DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation: “the at least one magnetic thin strip is a plurality of the magnetic thin strips arranged in a stack” in Line 2.
It is unclear how at least one magnetic thin strip comprises a plurality of the magnetic thin strips.
The Specification discloses a magnetic sheet includes a stack of a plurality of magnetic thin strips in Page 5, Par.22.
For the purpose of examination Claim 3 is interpreted as reciting: the magnetic sheet including a plurality of magnetic thin strips arranged in a stack.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation: “the at least one magnetic thin strip is a plurality of the magnetic thin strips positioned laterally adjacent to each other, but with a contact region extending between the magnetic thin strips” in Lines 2-4.
It is unclear how at least one magnetic thin strip comprises a plurality of the magnetic thin strips.
The Specification discloses a magnetic thin strip (2) being divided into a plurality of pieces positioned laterally adjacent to each other, the pieces being created by slit-shaped cut-outs (4), with a contact portion region between the plurality of pieces, as seen in Page 14, Par.43-44 and Figs.4-5.
For the purpose of examination Claim 7 is interpreted as reciting: the at least one magnetic thin strip comprising a plurality of portions positioned laterally adjacent to each other, but with a contact region extending between the plurality of portions.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 15 recites the limitation: “when operating at a power transmission rate of 0.4W/h and at a transmission rate of 1.5W/h for two hours” in Lines 15-16.
It is unclear how the transmission rate can be both 0.4W/h and 1.5W/ for two hours. Is the transmission rate 1.5W/h for two hours and then 0.4W/h? The meets and bounds of the claim cannot be ascertained.
For the purpose of examination the limitations of Claim 15 are interpreted as: when operating at a power transmission rate of 0.4W/h or at a transmission rate of 1.5W/h for two hours.

Claim 16 is also rejected under 112(b) as it inherits the deficiencies in Claim 15 as identified above.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 and 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada et al. (2009/0284341) and Endo et al. (5,912,622).
Claim 2: Okada teaches a non-contact power receiving device magnetic sheet (60) (Par.42-45) (Fig3) comprising: at least one magnetic thin strip (61 and 62) (Par.61); and wherein L and Q values of said magnetic sheet (60) are 11 µH or more and 10 or more (Fig.10) under 125kHz (Par.74 and 85), respectively.
Okada does not explicitly teach at least one magnetic thin strip having a composition presented by a general formula Fe100-a-b-cMaXbTc wherein M is at least one element selected from the group consisting of Ni and Co, T is at least one element selected from the group consisting of Mn, Cr, Ti, Zr, Hf, Mo, V, Nb, W, Ta, Cu, Sn and rare-earth elements, X is at least one element selected from the group consisting of B, Si, C and P (Fe100-a-b-cNiaBbMnc), a is a number satisfying 0 ≤ a ≤ 25 atom%, b is a number satisfying 10 ≤ b ≤ 35 atom%, and c is a number satisfying 0 ≤ c ≤ 5 atom%.
Endo teaches at least one magnetic thin strip (36) having a composition presented by a general formula Fe100-a-b-cMaXbTc wherein M is at least one element selected from the group consisting of Ni and Co, T is at least one element selected from the group consisting of Mn, Cr, Ti, Zr, Hf, Mo, V, Nb, W, Ta, Cu, Sn and rare-earth elements, X is at least one element selected from the group consisting of B, Si, C and P 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the teachings of Endo in the device of Okada to have had included a magnetic strip with high magnetic permeability (Col.2, Lines 48-54) to have had improved electromagnetic shielding of a circuit using the magnetic sheet from a conductive or ferromagnetic material (Col.3, Lines 33-37).
	Claim 3: Okada and Endo teach the limitations of claim 2 as disclosed above. Okada teaches the magnetic sheet (60) including a plurality of the magnetic thin strips (61 and 62) arranged in a stack (Par.61) (Fig.5).
Claim 7:  Okada and Endo teach the limitations of claim 2 as disclosed above. Okada does not explicitly teach wherein the at least one magnetic thin strip comprising a plurality of portions positioned laterally adjacent to each other, but with a contact region extending between the plurality of portions.  
Endo teaches at least one magnetic thin strip (36) comprising a plurality of portions positioned laterally adjacent to each other, but with a contact region (36e) extending between the plurality of portions (Fig.6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have had provided cutout portions in the magnetic strip in the device of Okada as taught in Endo to have had an additional element that prevents occurrence of eddy currents (Col.7, Lines 5-11) thereby increasing the current cancellation capacity.
Claims 8-10: Okada and Endo teach the limitations of claim 2 as disclosed above. Okada wherein the at least one magnetic thin strip is provided with cut-out portions separating the magnetic thin strip into laterally adjacent portions that are coupled together by contact regions extending across the cut-out portions; a ratio (B/A) of a total length B of the cut-out portions to a total outer peripheral length A of the magnetic thin strip is from 2 to 25; the magnetic thin strip is provided with cut-out portions and a ratio (B/A) of a total length B of the cut-out portions to a total outer peripheral length A of the magnetic thin strip is in a range from 6.8 to 16.8.
Endo teaches a magnetic strip (36) provided with cutout portions (36c) separating the magnetic thin strip (36) into laterally adjacent portions that are coupled together by contact regions (36e) extending across the cut-out portions (36c) (Fig.6) (Col.6, Lines 60-64); and wherein a ratio (B/A) of a total length B (2730mm) of the cutout portions (36c) (Col.13, Lines 64-67 to Col.14, Lines 1-4, 78 cutout portions having a length of 35mm) to a total outer peripheral length A (160mm) of the magnetic thin strip (36) (Col.13, Lines 45-52, four 40mm long sides) is in a range of from 6.8 to 16.8  (2730/160=17.06).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have had provided cutout portions in the magnetic strip in the device of Okada as taught in Endo to have had an additional element that prevents occurrence of eddy currents (Col.7, Lines 5-11) thereby increasing the current cancellation capacity.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada et al. (2009/0284341)  and Endo et al. (5,912,622) as applied to claim 3 above, and further in view of Hein et al. (2006/0022886).
Claim 4: Okada and Endo teach the limitations of claim 3 as disclosed above. Okada does not explicitly teach wherein the stack has a thickness that is from 5 to 30 µm.
Hein teaches a magnetic sheet comprising a stack including magnetic thin strips (1) (Par.54); the stack has a thickness in a range that is from 5 to 30 µm (Par.64).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hein in the device of Okada to have had allowed for very limited eddy current losses (Par.18).

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada et al. (2009/0284341)  and Endo et al. (5,912,622) as applied to claim 2 above, and further in view of Tomita (6,103,405).
Claims 5-6: Okada and Endo teach the limitations of claim 2 as disclosed above. Okada does not explicitly teach the at least one magnetic thin strip having a saturation magnetostriction constant of 15 ppm or more; and the at least one49Attorney Docket No 16656-000003/US/COand the at leas magnetic thin strip having a saturation magnetic flux density in a range of from 1.2 to 2.1 T. 5 
Tomita teaches a magnetic thin strip having a saturation magnetostriction constant of 15 ppm or more (20ppm) (Col.10, Lines 26-30); 49Attorney Docket No 16656-000003/US/COand the magnetic thin strip having a saturation magnetic flux density in a range of from 1.2 to 2.1 T (1.5-1.6) (Col.10, Lines 23-32). 
.

Claims 11-12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada et al. (2009/0284341)  and Endo et al. (5,912,622) as applied to claim 2 above, and further in view of Inoue et al. (2010/0156344).
Claim 11: Okada and Endo teach the limitations of claim 2 as disclosed above. Okada teaches a non-contact power receiving device (300) (Par.119) (Fig.13), comprising: a power receiving coil (30/L2) having a spiral coil (Par.10 and 49-50); a rectifier rectifying an alternating voltage generated in the power receiving coil (30) (Par.123); a secondary battery (360) to which a direct-current voltage rectified in the rectifier is charged (Par.127) (Fig.13).
Okada does not explicitly teach the magnetic sheet is arranged in at least one of a position between the spiral coil and the secondary battery, and a position between the spiral coil and the rectifier.
Inoue teaches a non-contact power receiving device, comprising: a power receiving coil having a spiral coil (11); a rectifier (12) rectifying an alternating voltage generated in the power receiving coil (11); a secondary battery (13) to which a direct-current voltage rectified10 in the rectifier (12) is charged (Par.30); and a magnetic sheet (16) arranged in at least one of a position between the spiral coil (11)  and the secondary battery (13) (Par.42) (Fig.1).

Claim 12: Okada and Endo teach the limitations of claim 2 as disclosed above. Okada teaches an electronic apparatus (20) (Fig.1), comprising: a non-contact power receiving device (300) including a power receiving coil (30/L2) having a spiral coil (Par.10 and 49), a rectifier rectifying an alternating voltage generated in the power receiving coil (30/L2) (Par.123), and a secondary battery (360) to which a direct-current voltage rectified in the rectifier is charged (Par.127) (Fig.13).
Okada does not explicitly teach an electronic apparatus main body including an electronic device supplied with the direct-current voltage from the secondary battery for operation , and a circuit board on which the electronic device is mounted;  and  Serial No. 16/139,803Page 5 of 8the magnetic sheet of claim 2 arranged in at least one of a position between the spiral coil and the secondary battery, a position between the spiral coil and the rectifier, a position between the spiral coil and the electronic device, and a position between the spiral coil and the circuit board.  
Inoue teaches a non-contact power receiving device, comprising: a power receiving coil having a spiral coil (11); an electronic apparatus (1) main body (3) including an electronic device20 (14) supplied with direct-current voltage from a secondary battery (13) for operation (Par.30), and a circuit board (15) on which the electronic device is mounted (Fig.1); and a magnetic sheet (16) arranged in at least one of a position between a position between the spiral coil (11)  and the secondary battery (13) (Par.34) (Fig.1), a position between the spiral coil (11) and the rectifier (12) (Par.35),  a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the teachings of Inoue in the device of Okada to have had suppressed generation of heat and enhanced power reception and efficiency (Par.41).
Claim 14: Okada, Endo and Inoue teach the limitations of claim 12 as disclosed above. Okada teaches wherein the magnetic sheet (60) is arranged as at least one of a magnetic shield (Par.86).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada et al. (2009/0284341), Endo et al. (5,912,622) and Inoue et al. (2010/0156344) as applied to claim 2 above, and further in view of Guccione et al. (2011/0260681).
Claim 13: Okada, Endo and Inoue teach the limitations of claim 12 as disclosed above. Okada teaches a non-contact charging system (Fig.1), comprising: the electronic apparatus (20) (Par.40); and a power feeding device (10) including a power feeding coil (12/L1) arranged in a non-contact manner with respect to the power receiving coil (30/L2) of the electronic apparatus (20) (Par.42), a power supply applying an alternating voltage to the power feeding coil (12/L1) (Par.121).
Okada does not explicitly teach a magnet positioning the electronic apparatus relative to the power receiving device where magnetic flux generated in the power feeding coil transmits power in a non-contact manner to the power receiving coil.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the teachings of Guccione in device of Okada to have had automatically bring a device to be charged into proper alignment (Par.21).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue et al. (2009/0121677) and Endo et al. (5,912,622).
Claim 15: Inoue teaches a non-contact charging system (Fig.16) comprising: a power feeding device (30) including a power feeding coil (31), a power receiving device (1) including a power receiving coil (11) coupled to a battery (13) (Par.80), and a magnetic sheet (16) on an opposite side of the power receiving coil (11) from the power feeding coil (31) (Par.42) (Fig.16), the magnetic sheet (16) comprising a magnetic thin strip (Par.50); when operating at a constant transmission power of 1W, a coupling efficiency between the power feeding coil and the power receiving coil is improved 20% or more compared with the system in which no magnetic sheet is used (Par.94) (Table 2, Examples 1-21); and wherein, when operating at a power transmission rate of 0.4W/h 
Inoue does not explicitly teach the magnetic thin strip having a composition presented by a general formula Fe100-a-b-cMaXbTc wherein M is at least one element selected from the group consisting of Ni and Co, T is at least one element selected from the group consisting of Mn, Cr, Ti, Zr, Hf, Mo, V, Nb, W, Ta, Cu, Sn and rare-earth elements, X is at least one element selected from the group consisting of B, Si, C and P, a is a number satisfying 0 ≤ a ≤ 25 atom%, b is a number satisfying 10 ≤ b ≤ 35 atom%, and c is a number satisfying 0 ≤ c ≤ 5 atom% 48Attorney Docket No 16656-000003/US/CO.
Endo teaches at least one magnetic thin strip (36) having a composition presented by a general formula Fe100-a-b-cMaXbTc wherein M is at least one element selected from the group consisting of Ni and Co, T is at least one element selected from the group consisting of Mn, Cr, Ti, Zr, Hf, Mo, V, Nb, W, Ta, Cu, Sn and rare-earth elements, X is at least one element selected from the group consisting of B, Si, C and P (Fe100-a-b-cNiaBbMnc), a is a number satisfying 0 ≤ a ≤ 25 atom%, b is a number satisfying 10 ≤ b ≤ 35 atom%, and c is a number satisfying 0 ≤ c ≤ 5 atom% 48Attorney Docket No 16656-000003/US/CO(Col.2, Lines 48-54).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the teachings of Endo in the device of Inoue to have had included a magnetic strip with high magnetic permeability (Col.2, Lines 48-54) to have had improved electromagnetic shielding using the magnetic sheet from a conductive or ferromagnetic material (Col.3, Lines 33-37).


Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue et al. (2009/0121677)  and Endo et al. (5,912,622) and as applied to claim 15 above, and further in view of Guccione et al. (2011/0260681).
Claim 16: Inoue, Endo and teach the limitations of claim 15 as disclosed above. Inoue does not explicitly teach further comprising a magnet positioning the power feeding coil relative to the power receiving coil where magnetic flux generated in the power feeding coil transmits power in a non-contact manner to the power receiving coil.
Guccione teaches a power feeding device (22) including a power feeding coil (70A) arranged in a non-contact manner with respect to the power receiving coil (74) of an electronic apparatus (24) (Par.29), a power supply (60) applying an alternating voltage to the power feeding coil (70A) (Par.27), and a magnet (82A) for positioning, wherein the positioning of the electronic apparatus is conducted 10 using the magnet, and then a magnetic flux generated in the power feeding coil (70A) is transmitted to the power receiving coil (74) to transmit power in a non-contact manner (Par.33).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the teachings of Guccione in device of Inoue to have had automatically bring a device to be charged into proper alignment (Par.21).

Conclusion
5Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHALI A TORRES RUIZ/           Examiner, Art Unit 2859     

/RICHARD ISLA/           Supervisory Patent Examiner, Art Unit 2859
June 1, 2021